Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDS filed on Feb. 17, 2022 and response filed Apr. 28, 2022 have been received and entered into the case. 

Election/Restrictions
Newly amended claims 27 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a cell sources for regenerative medicine where the examined invention is directed towards a method of evaluating cell differentiation state.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims 
	Claims 1, 3-14, and 20-30 are currently pending.
Claims 1, 8-13, 21, 22, and 25-30 are amended.	
Claims 20, 27 and 29 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2 and 15-19 are cancelled.
	Claims 1, 3-14, 21- 26, 28 and 30 have been considered on the merits. 


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “the indicator substance is at least one compound selected from the group consisting of deoxycytidine, tryptophan, hypoxanthine, and uridine”, and the claim also recites “a directionality of differentiation is determined according to a comparison result of by at least one of deoxycytidine and hypoxanthine, and the differentiation state is determined based on a concentration of at least one of tryptophan and uridine which are higher after differentiation than before differentiation” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112 for the reasons set forth above.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recite the limitations of “measuring the abundances of the indicator substances in the culture supernatant of the test cells by the liquid chromatography mass spectrometer”.  Claim 1 from which claim 28 depends from, recites the limitation of “measuring the abundances of indicator substances in the culture supernatant of test cells by a liquid chromatography mass spectrometer”.  Therefore, the step recited in claims 28 appears to have already occur in claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
New claim rejections under 35 USC § 101 have been added to address the claim amendments.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, 21- 26, 28 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-14, 21- 26, 28 and 30 are directed to an abstract idea of evaluating cell differentiation state by comparing the abundance of an indicator substance in the culture supernatant of the test cells to an abundance of the indicator substance in the culture supernatant of control cells where the control cells are pluripotent stem cells, whose state of differentiation is known.  Specifically, claim 1 recites the step of “comparing the abundances of the indicator substances in the culture supernatant of the test cells to the abundances of the indicator substances in the culture supernatant of the control cells such that a differentiation state and directionality of differentiation of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells” and claim 22 recites the step of “comparing the abundance of the indicator substance in the culture supernatant of the test cells to the abundance of the indicator substance in the culture supernatant of the control cells such that a differentiation state of the test cells is determined based on a difference between the abundance of the indicator substance in the culture supernatant of the test cells and the abundance of the indicator substance in the culture supernatant of the control cells” which are mental processes and abstract ideas.  
These are judicial exceptions that are not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application, since the evaluating and comparison steps which require the use of correlations do not add meaningful limitations to the method as they are abstract ideas and mental processes.  The judicial exception is not integrated into a practical application because the additional steps of: 
“measuring abundances of indicator substances in a culture supernatant of test cells by a quantitative analysis by a liquid chromatography mass spectrometer”; and 
“preparing abundances of the indicator substances in a culture supernatant of control cells measured by the liquid chromatography mass spectrometer” of claim 1, and 
“measuring an abundance of an indicator substance in a culture supernatant of test cells by a quantitative analysis by a liquid chromatography mass spectrometer” and 
“preparing an abundance of the indicator substance in a culture supernatant of control cells measured by the liquid chromatography mass spectrometer” of claim 22,

do not add meaningful limitations to the abstract ideas because they amount to simply gathering data from cell cultures.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture as evidence by Shibuya et al. (US 2015/0192568 A1) (ref. of record).  Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture by liquid chromatography and mass spectrometry to determine the differentiation state of the cell culture and preparing abundances of in indicator substances in a culture supernatant of control cells (0035, 0057-0058, 0061-0064, and 0118).   In further support, Buzatto et al. (Electrophoresis, 2014) teaches LC (liquid chromatography) coupled with mass spectrometry provides accurate detection of metabolites (abstract).
Furthermore, the dependent claims 3-14, 21, 23-26, 28 and 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are also directed to abstract ideas and mental processes.
For example, Claims 3 and 23 recited the step: the ratio resulting from said comparison of abundances of the indicator substances is compared to a threshold in order to assess the differentiation state of the test cells which involves the mental step of comparing the data to assess the differentiate state based on data (MPEP 2106.05 (l)(A)).  Similarly, claims 4-14 and 24-26 recite mental and abstract ideas.  Claims 4 and 24 merely define the test cells and claims 8-11, 25 and 26 define the test substance.  Claim 5 recites that the step of comparing further comprises evaluating the differentiation state and whether the state is endoderm, mesoderm or ectoderm which are mental steps of comparing data and assessing based on the comparison.  Claim 6 recites that the step of comparing further comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells which is a mental step of comparing data and assessing based on the comparison.  Claim 7 recites that the step of comparing further comprises subjecting the abundances of indicator substances to multivariate analysis which is an abstract idea and a mental step of comparing data and assessing based on the comparison where the data has been first analyzed using standard statistical methods.  Claims 12, 13 and 30 recite a step of setting threshold values for the indicator substances so that the threshold values are used to determine a differentiation stat of the test cells which is an abstract idea and a mental step of comparing data and assessing based on a threshold value.  Claim 14 recites that the step of comparing further comprises evaluating based on a ratio of an abundance of precursor to and abundance of a metabolic product in the culture supernatant of the test cells which is a mental step of comparing data and assessing based on the comparison.  Claim 25 recites that the comparing step further comprises determining that the test cells are in the differentiation state when the ratio is equal to or greater than a threshold value which is a mental step of comparing data and assessing based on the comparison.  Similarly, claim 26 recites that the comparing step further comprises determining that the test cells are in the differentiation state when the ratio is equal to or less than a threshold value which is a mental step of comparing data and assessing based on the comparison.  

The judicial exception is not integrated into a practical application in dependent claim 28 because the additional steps of: 
“measuring the abundances of the indicator substances in the culture supernatant of control cells by the liquid chromatography mass spectrometer”

in claim 28, does not add meaningful limitations to the abstract ideas because it amounts to simply to gathering data from cell cultures.  The additional using of the cells and data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture as evidence by Shibuya et al. (US 2015/0192568 A1) (ref. of record).  Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture to determine the differentiation state of the cell culture and preparing abundances of in indicator substances in a culture supernatant of control cells using mass spectrometry and liquid chromatography (0035, 0057, 0058, 0061-0064, and 0118).  In further support, Buzatto et al. (Electrophoresis, 2014) teaches LC (liquid chromatography) coupled with mass spectrometry provides accurate detection of metabolites (abstract).  
With regard to the subject matter eligibility test for products and processes:
Claims 1, 22 and 28 are processes (Step 1);
Claims 1, 3-14, 21-26 and 30 are directed to abstract ideas (Step 2A,
Prong One):
The cell differentiation evaluation method is comprised of steps that are: 1) well-understood, routine, and conventional in the art of culturing stem cells; and 2) abstract ideas which relate to data gathering and critical thinking (or mental) steps.
Specifically, claims 1 and 22 recite the step of comparing the abundance or amount of indicator substances or an indicator substance in the test cell supernatant with the abundance or amount of indicator substances or an indicator substance in a control cell supernatant (whose differentiation state is known) is considered to be able to be carried out as a mental step.  The step of determining the differentiation state of the test cells resulting from the abundance of indicator substance comparison is also considered to be a mental step of analyzing data, and drawing a (mental) conclusion, based on said data analysis (MPEP 2106.05 (l)(A)).  The pluripotent stem cells described in the method appear to be naturally-occurring “nature-based products”.
This judicial exception is not integrated into a practical application (Step 2A, Prong Two), because the claimed subject matter is only drawn to performing a cell-based assay.  That is, there is no practical application described with regard to the method cited.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities, because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture.
Limitations that the courts have found not to be enough to quality as ‘significantly more’ include: Simply appending well-understood, routine, conventional activities, known in the industry, specified at a high level of generality, to the judicial exception, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984; and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea...so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (MPEP 2106.05 (l)(A)).
Therefore, the claimed subject matter, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-14, 21- 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 2015/0192568 A1) (ref. of record) in view of Buzatto et al. (Electrophoresis, 2014), Suzuki et al. (Shimadzu Review, Mar. 31, 2014)(ref. of record) and Sander et al. (Trends in Biotechnology, 2013)(ref. of record). 
With respect to the first and third recited steps of claims 1 and 22, Shibuya teaches a method of evaluating the cell differentiation state of cultured cells (abstract and 0019) by measuring and comparing the abundance of a metabolite (indicator substance) in the culture supernatant of the cultured cells (test cells) with a reference (the differentiation state of the test cells is determined based on a difference between the abundances of the indicator substances in the culture supernatant of the test cells and the abundances of the indicator substances in the culture supernatant of the control cells) (0020-0031).  With respect to the second recited step of claims 1 and 22 and claim 28, Shibuya teaches that the reference is the culture supernatant of control cells where the differentiation state of cell culture is known and has been analytical determined (0035, 0057 and 0061-0064) and teaches evaluating metabolite concentration to determine the degree of progression of stratification/differentiation and that the evaluation of an increase or decrease of metabolite makes it possible to determine the degree of progression of stratification/differentiation (preparing and measuring the abundances of the indicator substance in a culture supernatant of control cells) (0057 and 0118).  Shibuya teaches that the test cells are stems or pluripotent stem cells which the differentiation state is unknown and have been induced to differentiate (0048-0057) and Shibuya teaches the metabolites measured are a plurality of compounds including alanine (0096).  Shibuya further teaches the method where multiple indicator substance are used for the benefit of improving determination accuracy (0057). With respect to claims 4 and 24, Shibuya teaches the method where the control cells include cells taken from multiple time points during differentiation and, therefore, would include undifferentiated cells (0035).  With respect to claim 10, Shibuya teaches the method where the compounds of the indicator substances are a precursor and a metabolic product in a metabolic pathway (Fig. 9).  With respect to claim 14, Shibuya teaches the comparing involves an evaluation based on the ratio of an abundance of a precursor to an abundance of a metabolite product in the culture supernatant (0058-0060 and Fig. 9).  
With respect to claims 3 and 23, Shibuya teaches the concentrations of the metabolites of the test cells are compared with a database (control) and based on differences of concentrations of the metabolites in the test cell cultures with those in the  database the stage of differentiation is determined (0061 and 0097-0099).  Although, Shibuya does not explicitly teach the method where the differentiation stated is evaluated based on whether or not a ratio of an abundance of an indicator substance in a culture supernatant of the control cells is equal to or greater than a predetermined threshold or is equal to or less than the threshold, it would be obvious to one of ordinary skill to adapt the comparison as necessary depending on whether the indicator substance is expect to increase or decrease as the cells undergoes differentiation.
Even though Shibuya teaches the method where it is determined whether the cells are in a differentiated state or in an undifferentiated state (0019-0030) and where the cells may be differentiated into different cell types (0002-0006 and 0020-0035), Shibuya does not teach explicitly teach the method where the differentiation direction is determined as recited in claims 1 and 22 and where the differentiation direction is determined as endoderm, mesoderm, or ectoderm as recited in claim 5.  However, Shibuya teaches that the pluripotent stem cells may include those that become certain types of cells including hematopoietic (endoderm), mesenchymal (mesoderm) and neural (ectoderm) and that the stem cells are differentiated into the appropriate or needed cells (0003-0006).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shibuya to include determining the type of differentiation of the cells as being endoderm, mesoderm, or ectoderm, since Shibuya teaches determining the degree of differentiation of the cells and that the cells can induced to differentiation into cells of the endoderm, mesoderm, or ectoderm. 
Even though Shibuya teaches measuring the abundance of an indicator substance in the culture supernatant of cell culture to determine the differentiation state of the cell culture and preparing abundances of in indicator substances in a culture supernatant of control cells using mass spectrometry and liquid chromatography (0035, 0057, 0058, 0061-0064, and 0118), Shibuya does not teach explicitly teach the method where the abundances of the indicator substances in the culture supernatant of the test cells and the control cells are measured by liquid chromatography mass spectrometer as recited in claims 1, 22 and 28.  However, Buzatto et al. (Electrophoresis, 2014) teaches LC (liquid chromatography) coupled with mass spectrometry provides accurate detection of metabolites and is used for metabolic profiling (abstract and pg. 1304-1305 bridging para.).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of Shibuya so that the indicator substance abundance is measured by liquid chromatography mass spectrometer for the benefit of accurately detecting the substances as taught by Buzatto.  It would have been obvious to one of ordinary skill in the art to use liquid chromatography mass spectrometer to measure the abundance of the indicator substances in the method of Shibuya, since it was a known method of measuring indicator substances such as metabolites in supernatants as taught by Buzatto (see entire document) and Shibuya teaches using both liquid chromatography and mass spectrometry for measuring the abundances of the indicator substances (0057-0058).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Shibuya to include the measuring of the indicator substance by liquid chromatography mass spectrometer for these same reasons.  
With respect to claim 6, Shibuya teaches the method where the comparing comprises analyzing change with culture time of an abundance of an indicator substance in the culture supernatant of the test cells for each of the indicator substances and reports comparing rates of production or consumption of the metabolites (indictor substances) (0063).  With respect to claim 7, Shibuya teaches the ratio of abundances of two or more of the metabolites (indicator substances) are obtained and analyzed (multivariate analyze) (0058-0062). 
Shibuya does not teach the method where the indicator substance is a plurality of compounds selected from deoxycytidine, tryptophan, hypoxanthine, or uridine as recited in claim 1; includes deoxycytidine as recited in claim 8; are two compounds selected from deoxycytidine, tryptophan, hypoxanthine, or uridine as recited in claim 9; where the indicator substances is the precursor, tryptophan, as recited in claim 11; where the indicator substance includes deoxycytidine and tryptophan as recited in claim 21; where the indicator substance is deoxycytidine, tryptophan, hypoxanthine, or uridine as recited in claim 22; where the indicator substance is tryptophan as recited in claim 25; or where the indicator substance is deoxycytidine as recited in claim 26.  Although, Shibuya does teach the method where the indicator substance is deoxycytidine, tryptophan, hypoxanthine, or uridine.  It would have been obvious to one of ordinary skill in the art to substitute other known metabolic compounds in the method of Shibuya.  In support, Sander reports that there are specific metabolic profiles for a particular activity state of particular stem cells (pg. 205 Col. 2 para. 1).  Additionally, Buzatto teaches tryptophan, deoxycytidine, hypoxanthane and uridine for metabolic profiling for diseases and as relevant metabolites that can be analyzed by LC/MS (liquid chromatography mass spectrometer) (Table 1, pg. 1297 Col. 2 para. 3, pg. 1289 Col. 2 para. 3, pg. 1290 Col. 2 para. 2, pg. 1299 Col. 1 para. 1, pg. 1295 Col. 2 para. 1, pg. 1301 Col. 2 para. 1, pg. 1304 Col. 2 para. 1).  In further support, Shibuya teaches the method where multiple indicator substances are used for the benefit of improving determination accuracy (0057).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Shibuya to include additional metabolic compounds in a method of evaluating the differentiation state of pluripotent cells, since Shibuya teaches using a range of different metabolic compounds and Sander teaches that there specific metabolic profiles for different stem cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying Shibuya to include additional known metabolic compounds including deoxycytidine, tryptophan, hypoxanthine, or uridine, since these were well-known metabolites measure by liquid chromatography mass spectrometer as taught by Buzatto and that different metabolic compounds can be used to profile different stem cell types as taught by Sander.
With respect to claims 12, 13 and 30, Shibuya teaches referring to a database of correlations between prospectively-obtained degrees of differentiation and the analytical results of the metabolites to determine the degree of differentiation of the cells (the setting of threshold values for the indicator substances and using the threshold values determine a differentiation state of the test cells and comparing a ratio of an abundance of an indicator substance in the culture supernatant of the test cells to an abundance of the indicator substance in the culture supernatant of the control cells with respect to a respective one of the threshold values) (0061-0063).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Apr. 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that amendments have been made to the claims to overcome the rejections under 35 U.S.C. §101 and 35 U.S.C. §112, second and fourth paragraphs (Remarks pg. 9-10 bridging para.).  However, these arguments were not found to be persuasive with respect to the rejections under 35 U.S.C. §101, since measuring substances by liquid chromatography mass spectrometry in culture supernatants was well-known, routine and conventional at the time of filing of the claimed invention.  It is maintained, that the judicial exceptions are not integrated into a practical application (Step 2A, Prong Two), because the claimed subject matter is only drawn to performing a cell-based assay and there is no practical application described with the method claimed.  The additional data gathering steps do not add any meaningful limitations to the method as they are insignificant extra-solution activities, because these are well-understood, routine, conventional steps in the methods of determining the differentiation state of a cell culture.  The previous claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) and 35 USC § 112, (d) or fourth paragraph (pre-AIA ) are withdrawn due to amendment, however, new claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) and 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added to address the claim amendments.
Applicant argues that Shibuya, Suzuki and Sander, alone or in combination do not teach the limitations of newly amended claims 1 and 22 (Remarks pg. 10 para. 2 and pg. 11-12 bridging para.). The Applicant’s amendments limiting the claims to include measuring using liquid chromatography mass spectrometer and the indicator substances to deoxycytidine, tryptophan, hypoxanthine, or uridine necessitated the withdrawal of the previous rejections.  Specifically, Applicant argues that Shibuya teaches evaluating the differentiation state of cells by measuring alanine in the culture and does not teach the method where deoxycytidine, tryptophan, hypoxanthine, and uridine are used, does not teach using multiple indicator substances, and does not teach determining the directionality of differentiation into endoderm, mesoderm or ectoderm cells based on a combination of comparison results obtained from these multiple indicator substances (Remarks pg. 10 last para. to pg. 11 para. 2).  Applicant’s arguments are drawn to Shibuya, Suzuki and Sander failing to teach these new limitations.  However, the new limitations are addressed in the new rejection.
Additionally, Applicant argues that Suzuki does not teach the compounds have been demonstrated to be used as indicator substances and Sander does not teach deoxycytidine, tryptophan, hypoxanthine, and uridine (Remarks pg. 11 para. 3).  Applicant further argues that neither Suzuki nor Sander teach determining the directionality of differentiation into endoderm, mesoderm or ectoderm cells based on a combination of comparison results obtained from multiple indicator substances selected from deoxycytidine, tryptophan, hypoxanthine, and uridine (Remarks pg. 11 para. 3). Applicant’s arguments are drawn to Suzuki and Sander failing to teach these new limitations.  However, the new limitations are addressed in the new rejection.
Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632